Fourth Court of Appeals
                                         San Antonio, Texas

                                                JUDGMENT
                                             No. 04-14-00041-CR

                                                Kyle MILLER,
                                                  Appellant

                                                        v.

                                            The STATE of Texas,
                                                  Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011CR5502
                               Honorable Pat Priest, Judge Presiding 1

      BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

        SIGNED June 17, 2015.


                                                         _____________________________
                                                         Karen Angelini, Justice




1
  The Honorable Mary Román presided over the hearing on the pre-trial motion to suppress and over the first trial
which ended in a mistrial because the jury was unable to reach a verdict. The Honorable Pat Priest presided over the
second trial, and the Honorable Mary Román signed the judgment.